Matter of Halsey v Butler (2015 NY Slip Op 09105)





Matter of Halsey v Butler


2015 NY Slip Op 09105


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-10245

[*1]In the Matter of Steven Halsey, petitioner, 
vCharles E. Butler, Jr., respondent.


Pinsky Law Group, PLLC, Syracuse, N.Y., for petitioner.

DECISION & JUDGMENT
Proceeding pursuant to Public Officers Law § 36 to remove Charles E. Butler, Jr., from the public office of Treasurer of the Bridgehampton Fire District.
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Public Officers Law § 36 to remove the respondent from the public office of Treasurer of the Bridgehampton Fire District. The respondent had been elected as Treasurer to serve a three-year term, which ended on December 31, 2014.
The proceeding must be dismissed as academic, since the respondent no longer holds the public office of Treasurer of the Bridgehampton Fire District (see Matter of Kalodukas v Berentsen, 121 AD3d 1476, 1477; Matter of Papke v Dolan, 116 AD3d 779; Matter of Gumo v Canzoneri, 263 AD2d 456, 457; Matter of Campisi Scelba, 211 AD2d 633; Matter of DeFalco v Doetsch, 208 AD2d 1047, 1048).
MASTRO, J.P., DICKERSON, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court